Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 1 of 12 PageID #: 129



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 CESAR TELLO VARGAS,
 LEANDRO RIVERA
         individually and on behalf of all others similarly situated,

                                        Plaintiffs,

                -against-                                            MEMORANDUM
                                                                     AND ORDER
                                                                     17-CV-7385-PKC-SJB
 BAY TERRACE PLAZA LLC,
      d/b/a Allora Italian Kitchen & Bar,
 STEVE MENEXAS,
 DANIEL STEINBERGER,

                                         Defendants.
 ----------------------------------------------------------------X
 BULSARA, United States Magistrate Judge:

        Plaintiffs Cesar Tello Vargas (“Vargas”) and Leandro Rivera (“Rivera”)

 (collectively, “Plaintiffs”) commenced this action on behalf of themselves and others

 similarly situated against Bay Terrace Plaza LLC (“Bay Terrace”), Steve Menexas

 (“Menexas”), and Daniel Steinberger (“Steinberger”) (collectively, “Defendants”) on

 December 19, 2017 alleging violations of the Fair Labor Standards Act (“FLSA”) and

 New York Labor Law (“NYLL”). (Compl. dated Dec. 19, 2017, Dkt. No. 1). On October

 16, 2018, Defendants filed a motion to compel arbitration and requested to stay the

 proceedings under the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”). (See Mot. to

 Compel Arbitration dated Oct. 16, 2018, Dkt. No. 25 (“Defs.’ Mot.”)). For the reasons

 described below, the Court grants Defendants’ motion to compel arbitration and to stay

 these proceedings.
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 2 of 12 PageID #: 130



                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Vargas and Rivera are both residents of Jackson Heights, New York and former

 employees of Bay Terrace, a restaurant corporation doing business as Allora Italian

 Kitchen & Bar. (Compl. ¶¶ 8-10). Both Vargas and Rivera served in miscellaneous

 positions at Bay Terrace, including as food runners, bussers, and cleaners, from around

 April 2017 to July 2017 and November 2016 to July 2017, respectively. (Id. ¶¶ 32, 40).

        Bay Terrace is a New York corporation located at 210-35 26th Avenue, Bayside,

 New York 11360. (Id. ¶ 10). According to the Complaint, it is “an enterprise engaged in

 interstate commerce within the meaning of the FLSA” because its annual gross sales

 exceed $500,000 and its employees are engaged in commerce or otherwise work with

 goods that have been moved in or produced for commerce. (Id. ¶ 30). Menexas and

 Steinberger are both owners and officers of Bay Terrace with power to “hire and fire

 employees . . . , establish and pay their wages, set their work schedule, and maintain[ ]

 their employment records.” (Id. ¶¶ 12-13, 18-21, 25).

        The Complaint alleges that Defendants failed to pay Plaintiffs for hours worked

 and overtime wages in violation of FLSA and NYLL, failed to provide written notice of

 their rate of pay in violation of NYLL, and failed to provide wage statements in violation

 of NYLL. (Compl. ¶¶ 66, 71, 74, 79, 82, 85). They seek a declaratory judgment, unpaid

 and overtime wages, liquidated damages, interest, and attorney’s fees and costs. (Prayer

 for Relief, attached to Compl., at 10). Defendants answered the Complaint on April 19,

 2018 asserting 26 affirmative defenses, none of which involved arbitration. (Answer

 dated Apr. 19, 2018, Dkt. No. 20, ¶¶ 87-112).1


        A party waives the right to arbitration under certain circumstances. La.
        1

 Stadium & Exposition Dist. v. Merrill Lynch, Pierce, Fenner & Smith Inc., 626 F.3d 156,

                                              2
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 3 of 12 PageID #: 131



        Defendants filed their motion on October 16, 2018 seeking to compel arbitration

 under the FAA based on Arbitration Agreements signed by Vargas and Rivera on April 7,

 2017 and December 3, 2016, respectively. (Defs.’ Mot. at 3; see Arbitration Agreements

 and Waivers of Class/Collective Actions, attached as Ex. E to Defs.’ Mot., Dkt. No. 25

 (“Arbitration Agreements”) at 2).2 Both Agreements, which are substantively identical

 to each other, require the parties to “submit any and all disputes arising from their

 employment with Bay Terrace to binding arbitration.” (Defs.’ Mot. at 3; see generally

 Arbitration Agreements). In relevant part, the Agreements provide that claims subject

 to arbitration include those “arising under . . . the Fair Labor Standards Act[,] . . . the

 New York Minimum Wage Act, the New York Payment of Wages Law, any other

 applicable New York wage and overtime laws, . . . and any other claims . . . arising out of




 159 (2d Cir. 2010) (“In determining whether a party has waived its right to arbitration
 by expressing its intent to litigate the dispute in question, we consider the following
 three factors: (1) the time elapsed from when litigation was commenced until the
 request for arbitration; (2) the amount of litigation to date, including motion practice
 and discovery; and (3) proof of prejudice.”) (quotations omitted); see, e.g., Com-Tech
 Assocs. v. Comput. Assocs. Int’l, Inc., 938 F.2d 1574, 1576, 1578 (2d Cir. 1991) (“The
 defendants answered on November 30, 1987 and raised six separate defenses, but failed
 to raise the defense of arbitration. On January 11, 1989, plaintiffs filed an amended
 complaint. The defendants’ answer on February 9, 1989, set forth various defenses but
 again failed to raise the arbitration defense. . . . [T]his is one of those rare cases in
 which the contractual right to arbitration has been waived because of the prejudice the
 opposing parties have suffered as a result of the defendants’ delay in seeking
 arbitration.”) (quotations omitted). Plaintiffs do not make any waiver argument. In any
 event, Defendants filed their request for a pre-motion conference to make the present
 motion three months after commencement of the action. (See Letter Mot. for Pre-Mot.
 Conference dated Mar. 20, 2018, Dkt. No. 13).

        2 Defendants request the motion to compel arbitration be granted under Rule
 12(b) of the Federal Rules of Civil Procedure in addition to the FAA. (See Defs.’ Mot. at
 1). However, Defendants do not clarify to which section of Rule 12(b) they are referring,
 nor do they seek to dismiss the Complaint; instead, they seek to stay, not dismiss, the
 proceedings pending arbitration, which is a procedure provided for under the FAA, not
 Rule 12(b).

                                               3
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 4 of 12 PageID #: 132



 or related to Employee’s employment with, and/or the termination of his or her

 employment by, Employer.” (Arbitration Agreements at 1). The agreements also

 contain a class and collective action waiver—requiring that the claims be arbitrated

 individually. (Id. at 2).3 Any arbitration must be initiated within one year from the date

 the claims arose, to the extent permitted by law. (Id.). Upon any ruling by the

 arbitrator, costs and attorney’s fees are to be awarded to the prevailing party, again to

 the extent permitted by law. (Id.). Defendants also request the current proceedings be

 stayed pending the outcome of arbitration. (Defs.’ Mot. at 5).

        Plaintiffs contend that the Agreements are unenforceable under FLSA and

 general contract principles. (See generally Reply in Opp’n dated Oct. 31, 2018, Dkt. No.

 26 (“Pls.’ Resp.”); see Pls.’ Aff., attached as Ex. A to Pls.’ Resp., Dkt. No. 26 (“Rivera

 Aff.”)).4 Defendants responded on November 6, 2018, arguing enforceability should be

 decided by an arbitrator and that, in any event, the agreements are enforceable. (Reply

 in Opp’n to Pls.’ Resp. dated Nov. 6, 2018, Dkt. No. 27 (“Defs.’ Reply”)).

                                         DISCUSSION

        In a contractual dispute implicating interstate commerce, an arbitration

 provision “shall be valid, irrevocable, and enforceable, save upon such grounds as exist

 at law or in equity for the revocation of any contract.” 9 U.S.C. § 2; All. Bernstein Inv.



        3 At no point have Plaintiffs indicated that they actually intended to prosecute the
 case as a collective or class action.

        4Under the parties’ proposed briefing schedule ordered by the Court, this
 response was one day late. (See Order dated Sept. 25, 2018). Further, Rivera signed
 and dated his affidavit as October 31, 2016, but the affidavit was notarized on October
 31, 2018. (See Rivera Aff.). Because October 31, 2016 was over a year before the
 Complaint was filed, this date appears to be a scrivener’s error.



                                                4
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 5 of 12 PageID #: 133



 Research & Mgmt., Inc. v. Schaffran, 445 F.3d 121, 125 (2d Cir. 2006) (“[T]he Federal

 Arbitration Act (the ‘FAA’) creates a ‘body of federal substantive law of arbitrability’

 applicable to arbitration agreements . . . affecting interstate commerce.”) (quoting

 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).5 Section

 2 of the FAA reflects “a strong federal policy favoring arbitration as an alternative means

 of dispute resolution.” Hartford Accident & Indem. Co. v. Swiss Reinsurance Am.

 Corp., 246 F.3d 219, 226 (2d Cir. 2001); see Man Fong Wong v. 1st Disc. Brokerage,

 Inc., No. 10-CV-1487 ENV, 2011 WL 1298857, at *2 (E.D.N.Y. Jan. 6, 2011) (“The

 Federal Arbitration Act . . . establishes a ‘federal policy favoring arbitration,’ requiring

 federal courts to ‘rigorously enforce agreements to arbitrate.’”) (quoting Shearson/Am.

 Exp., Inc. v. McMahon, 482 U.S. 220, 226 (1987)), report and recommendation

 adopted, 2011 WL 1235756 (Mar. 31, 2011).

        Parties may generally shape [arbitration] agreements to their liking by
        specifying with whom they will arbitrate, the issues subject to arbitration,
        the rules by which they will arbitrate, and the arbitrators who will resolve
        their disputes. Whatever they settle on, the task for courts and arbitrators
        at bottom remains the same: to give effected to the intent of the parties.

 Lamps Plus, Inc. v. Varela, --- S. Ct. ---, 2019 WL 1780275, at *5 (Apr. 24, 2019)

 (quotations and citations omitted).6




        5“The parties do not dispute that the agreement at issue here affects interstate
 commerce and, accordingly, there is no question that the FAA applies.” Ragone v. Atl.
 Video at Manhattan Ctr., 595 F.3d 115, 121 (2d Cir. 2010).

        6 Under the FAA, a party may petition the court “for an order directing . . .
 arbitration [to] proceed in the manner provided for in [an] agreement,” and once the
 court is “satisfied that the making of the agreement for arbitration or the failure to
 comply therewith is not in issue, [it] shall make an order directing the parties to proceed
 to arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4. Defendants
 request an order under Section 4 compelling the parties to arbitrate. (Defs.’ Mot. at 1).

                                               5
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 6 of 12 PageID #: 134



        Because arbitration agreements are subject to the same principles as other

 contracts, “a party may be compelled to arbitrate a dispute only to the extent he or she

 has agreed to do so.” Nayal v. HIP Network Servs. IPA, Inc., 620 F. Supp. 2d 566, 569

 (S.D.N.Y. 2009) (citing Bell v. Cendant Corp., 293 F.3d 563, 566-67 (2d Cir. 2002)); see

 also Bynum v. Maplebear Inc., 160 F. Supp. 3d 527, 533-34 (E.D.N.Y. 2016)

 (“Arbitration is a matter of contract. When enforcing an arbitration agreement, as with

 any other contract, the parties’ intentions control.”) (quotations and citations omitted).

 Thus, “‘[g]enerally applicable contract defenses, such as fraud, duress, or

 unconscionability, may be applied to invalidate arbitration agreements’ in accordance

 with § 2 of the FAA.” Nayal, 620 F. Supp. 2d at 570 (quoting Doctor’s Assocs., Inc. v.

 Casarotto, 517 U.S. 681, 687 (1996)).

        Resolution of the present motion requires application of the Supreme Court’s

 decision in Rent-A-Center, West, Inc. v. Jackson. 561 U.S. 63 (2010). In Rent-A-

 Center, the Supreme Court explained that there were two types of challenges to

 arbitration agreements: the first type challenges “‘specifically the validity of the

 agreement to arbitrate,’” while the second challenges “‘the contract as a whole, either on

 a ground that directly affects the entire agreement (e.g., the agreement was fraudulently

 induced), or on the ground that the illegality of one of the contract’s provisions renders

 the whole contract invalid.’” Id. at 70 (quoting Buckeye Check Cashing, Inc. v.

 Cardegna, 546 U.S. 440, 444 (2006)).

        “If a party challenges the validity . . . of the precise agreement to arbitrate at

 issue,”—that is, makes the first type of challenge—“the federal court must consider the

 challenge before ordering compliance with that agreement.” Id. at 71. However, parties

 may delegate that question of whether the arbitration provision is enforceable for


                                               6
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 7 of 12 PageID #: 135



 decision by the arbitrator. Id. at 71-72. That is, courts are generally tasked with

 deciding whether a dispute is arbitrable, unless “the parties agreed to submit the

 question of arbitrability itself to arbitration.” All. Bernstein Inv. Research & Mgmt.,

 445 F.3d at 125; see Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)

 (“The question of whether the parties have agreed to arbitrate, i.e., the ‘question of

 arbitrability,’ is an issue for judicial determination unless the parties clearly and

 unmistakably provide otherwise.”). And a federal court must honor that contractual

 choice under Section 2 of the FAA, unless the party challenging arbitration challenges

 the delegation provision specifically. Rent-A-Center, 561 U.S. at 72 (“Unless [plaintiff]

 challenged the delegation provision specifically, we must treat it as valid . . . and must

 enforce it . . . , leaving any challenge to the validity of the Agreement as a whole for the

 arbitrator.); McCoy v. Dave & Buster’s, Inc., No. 15-CV-465, 2018 WL 550637, at *7

 (E.D.N.Y. Jan. 24, 2018).

        The Arbitration Agreements delegate the question of arbitrability, i.e. the

 question of whether the agreements to arbitrate are enforceable, for the arbitrator to

 decide. The parties “agree that any and all controversies, disputes, or claims arising out

 of Employee’s employment at [Bay Terrace], whether contractual, in tort, or based upon

 statute, shall be exclusively decided by binding arbitration held pursuant to the [FAA]”

 and that “[t]he parties . . . waive any right to litigate such controversies.” (Arbitration

 Agreements at 1). This language—requiring that all controversies related to

 employment, which necessarily includes all controversies related to the arbitration

 agreement—delegates questions of arbitrability to the arbitrator. See, e.g., Man Fong

 Wong, 2011 WL 1298857, at *5 (“The arbitration provision at issue here is extremely

 broad and states that it covers ‘all controversies’ that may arise between the parties[.]


                                               7
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 8 of 12 PageID #: 136



 By covering ‘all controversies’, the arbitration clause necessarily governs threshold

 issues[.]”) (citations omitted). Plaintiffs have offered no argument to the contrary and

 ignore the Defendants’ invocation of this delegation provision. (See generally Pls.’

 Resp.).

        The Arbitration Agreements also provide that arbitration “shall be administered

 by a panel of three arbitrators agreed upon by the parties pursuant to the [American

 Arbitration Association (‘AAA’)’s] Employment Arbitration Rules and Mediation

 Procedures[.]” (Arbitration Agreements at 1). “[W]hen . . . parties explicitly incorporate

 rules that empower an arbitrator to decide issues of arbitrability, the incorporation

 serves as clear and unmistakable evidence of the parties’ intent to delegate such issues

 to an arbitrator.” Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 208 (2d Cir. 2005)

 (citing Shaw Grp. Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 122 (2d Cir. 2003) and

 PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1202 (2d Cir. 1996)); see also Paduano v.

 Express Scripts, Inc., 55 F. Supp. 3d 400, 423 (E.D.N.Y. 2014) (“Where the parties’

 agreement to arbitrate includes an agreement to follow a particular set of arbitration

 rules—such as the AAA Rules—that provide for the arbitrator to decide questions of

 arbitrability, the presumption that courts decide arbitrability falls away, and the issue is

 decided by the arbitrator.”) (quotations and alterations omitted).

        The AAA rules provide that “[t]he arbitrator shall have the power to rule on his or

 her own jurisdiction, including any objections with respect to the existence, scope or

 validity of the arbitration agreement.” American Arbitration Association, Employment

 Arbitration Rules & Mediation Procedures, Rule 6(a) (2009),

 www.adr.org/sites/default/files/EmploymentRules_Web2119.pdf (last visited May 9,

 2019). This also leads the Court to conclude that the enforceability of the Arbitration


                                              8
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 9 of 12 PageID #: 137



 Agreements has been delegated to the arbitrator for decision. See, e.g., McCoy, 2018

 WL 550637, at *7 (“[T]he arbitration agreement incorporates the Employment

 Arbitration Rules of the [AAA.] . . . Accordingly, plaintiff and D&B agreed to arbitrate

 disputes regarding the enforceability of the arbitration agreement.”); Lismore v. Société

 Générale Energy Corp., No. 11-CV-6705, 2012 WL 3577833, at *5 (S.D.N.Y. Aug. 17,

 2012) (“[A] party who signs ‘a contract containing an arbitration clause and

 incorporating by reference the AAA rules . . . cannot [later] disown its agreed-to

 obligation to arbitrate all disputes, including the question of arbitrability.’ The 2010

 Written Agreement’s arbitration clause incorporates by reference the AAA’s Rules for

 the Resolution of Employment Disputes [and thus] delegates to arbitrators the decision

 on arbitrability, including the question of the agreement’s continued existence and

 viability.”) (citations omitted) (quoting Contec Corp., 398 F.3d at 208).

        Nonetheless, the Court must next decide whether Plaintiffs’ challenges are

 directed to the delegation clause specifically. See Rent-A-Center, 561 U.S. at 72.

 Plaintiffs, although disputing the overall validity of the Arbitration Agreements, do not

 dispute that the Agreements delegate the question of enforceability to the arbitrator.

 Nor do they argue that the delegation provision is itself invalid for any particular reason.

 Instead, Plaintiffs make a series of general attacks on the Arbitration Agreements,

 making no mention of the delegation provision. For example, they assert that the

 Agreements are invalid because the Plaintiffs do not speak English, that they were given

 an unconscionable choice between signing the agreement or not being able to work, and

 that the Agreement contains provisions that are inconsistent with FLSA. Nowhere do

 Plaintiffs even mention the delegation provision. (See generally Pls.’ Resp.). Plaintiffs

 consistently argue that certain other provisions—namely those shortening the statute of


                                              9
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 10 of 12 PageID #: 138



  limitations and restricting FLSA’s fee-shifting provisions—“must render the entire

  agreement unenforceable.” (Id. at 3 (emphasis added); see also id. (arguing the

  provision stating “parties consent to jurisdiction of” New York state and federal courts

  for equitable and injunctive relief undermines the Agreements in their entirety)). None

  of these arguments address whether it is appropriate for the arbitrator to decide the

  merits of enforceability or for the Court to do so. But the law is clear that absent a

  specific challenge, the delegation of the questions of unconscionability and

  enforceability of an arbitration agreement to an arbitrator must be upheld. See Rent-A-

  Center, 561 U.S. at 72-74 (determining that unconscionability challenges to portions of

  an arbitration agreement—other than the delegation provision—constitute challenges to

  the agreement as a whole and thus should be left to the arbitrator); McCoy, 2018 WL

  550637, at *8 (“Like in Rent-A-Center, plaintiff fails to even mention the delegation

  clauses in either of his opposition briefs. Moreover, assuming plaintiff challenges the

  arbitration agreement as unenforceable for the reasons discussed supra—inequality of

  bargaining power, limited damages or remedies for plaintiff’s employment-related

  claims, and insufficient discovery—these challenges do not directly apply to the

  delegation clauses.”) (citation omitted).7

         The fact that each of the agreements here is in its entirety a contract regarding

  arbitration, and contains no other provision related to employment (such as wage rates



         7 Plaintiffs also argue the unconscionable provisions cannot be severed from the
  Arbitration Agreements and thus render the Agreements unenforceable, (Pls.’ Resp. at
  3); this confirms that Plaintiffs’ challenge is to the entirety of the Agreements. See, e.g.,
  Rent-A-Center, 561 U.S. at 75 (“[Plaintiff argued] that under state law the
  unconscionable clauses could not be severed from the arbitration agreement. The point
  of this argument . . . is that the Agreement as a whole is unconscionable[.]”) (citation
  omitted).

                                               10
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 11 of 12 PageID #: 139



  or dates of employment), does not by itself permit this Court to consider the question of

  arbitrability. See Rent-A-Center, 561 U.S. at 72 (“In this case, the underlying contract is

  itself an arbitration agreement. But that makes no difference. . . . Accordingly, unless

  Jackson challenged the delegation provision specifically, we must treat it as valid . . . ,

  leaving any challenge to the validity of the Agreement as a whole for the arbitrator.”).8

  The challenges made by Plaintiffs must, therefore, be addressed by an arbitrator in the

  first instance. McCoy, 2018 WL 550637, at *8 (“[B]ecause plaintiff does not separately

  challenge the enforceability of the delegation clauses, the court treats the delegation

  clauses as valid and delegates any enforceability challenges to the arbitrator.”).9

                                  *             *              *

         Defendants have asked the Court to stay this action pending arbitration. (See

  Defs.’ Mot at 1; Defs.’ Reply at 1).10 The FAA provides that the court, “upon being



         8 The Court cannot conclude that the greater includes the lesser in this context.
  That is, it cannot and does not conclude that by making a general challenge to the
  Arbitration Agreements, Plaintiffs are specifically challenging the delegation provision.
  See Rent-A-Center, 561 U.S. at 72 (holding that a general attack on an arbitration
  agreement does not also constitute a specific challenge to the delegation provision
  within that agreement). And, as discussed, Plaintiffs do not even mention the
  delegation provision and ignore Defendants’ arguments about Rent-A-Center.
         9 Plaintiffs make a separate argument that “the shortened limitations period . . . is
  unenforceable under the effective vindication exception,” which Plaintiffs argue is a
  “judge-made exception [that] allows courts to invalidate agreements that prevent the
  effective vindication of a federal statutory right.” (Pls.’ Resp. at 2 (quoting Sutherland v.
  Ernst & Young, 726 F.3d 290, 298 (2d Cir. 2013)) (quotations and alterations omitted)).
  This could be interpreted as either a challenge to the Agreements as a whole or to the
  statute of limitations provision specifically; in any event, it is certainly not a challenge to
  the delegation provision and thus not for the Court to decide.

         10 Defendants also request, at the end of their reply brief, that the Court “deny
  Plaintiffs’ motion for class certification.” (Defs.’ Reply at 3). The Court does not
  interpret anything in Plaintiffs’ papers as having requested class certification, and there
  are no such motions on the docket. Therefore, this request is denied.

                                                11
Case 1:17-cv-07385-PKC-SJB Document 28 Filed 05/10/19 Page 12 of 12 PageID #: 140



  satisfied that the issue involved in such suit or proceeding is referable to arbitration . . . ,

  shall on application of one of the parties stay the trial of the action until such arbitration

  has been had.” 9 U.S.C. § 3; see Bynum, 160 F. Supp. 3d at 534 (“If a court is satisfied

  that a matter is arbitrable under an arbitration agreement, section 3 of the FAA provides

  for a stay of legal proceedings.”). All of Plaintiffs’ claims are arbitrable, including the

  issue of arbitrability itself, and thus the Court stays the entire action pending the

  outcome of arbitration. See, e.g., Victorio v. Sammy’s Fishbox Realty Co., LLC, No. 14-

  CV-8678, 2015 WL 2152703, at *19 (S.D.N.Y. May 6, 2015) (“Upon Defendants’

  application, this Court will stay Plaintiffs’ lawsuit pending the outcome of

  arbitration.”).11

                                          CONCLUSION

         For the reasons described above, the Court grants Defendants’ motion to compel

  arbitration pursuant to 9 U.S.C. § 4 and hereby stays this action pursuant to 9 U.S.C. § 3.

                                                      SO ORDERED.

                                                      /s/ Sanket J. Bulsara May 10, 2019
                                                      SANKET J. BULSARA
                                                      United States Magistrate Judge

  Brooklyn, New York




         11“Courts have discretion to dismiss—rather than stay—an action when all of the
  issues in it must be arbitrated.” Milgrim v. Backroads, Inc., 142 F. Supp. 2d 471, 476
  (S.D.N.Y. 2001); Nayal, 620 F. Supp. 2d at 574 (“[W]here all of the issues raised in the
  Complaint must be submitted to arbitration, the Court may dismiss an action rather
  than stay proceedings.”) (quotations omitted). However, this is not relief Defendants
  seek in this case.

                                                 12
